DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least one of the DJ effect setting information or lighting effect setting information" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected for similar reasons as claim 2. 

Claim Objections
Claims 5 are 12 are objected to because of the following informalities:  
“the sound presentation with respect to the audio signal” should read “a sound presentation with respect to the audio signal” in claim 5, and
“the sound presentation with respect to the audio signal” should read “a sound presentation with respect to the audio signal” in claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US 2016/0309246) in view of Park (US 2011/0029867) and Nieuwlands (US 2010/0265414).

Regarding claim 1, O’Keefe teaches an audio reproduction device (FIG. 2A: the electrical switch assembly 100) comprising: 
a user interface (FIG. 2B: regions 240a, 240b, 240c and 240d of the faceplate 105) comprising at least one audio playback adjustment device (¶[0037]: region 240d enables the user to adjust the volume, song selection, playing or pausing music, or selecting an input source); 
a speaker (FIG. 2: speaker 205); and 
a processor (FIG. 3: speaker processor 308), wherein the processor (FIG. 3: speaker processor 308) is configured to: 
obtain an audio signal (¶[0034]: the electrical switch assembly 100 receives wireless signals 135 for audio playback) which is received through a wireless communication interface (¶[0042]: antenna 305) from an external device (¶[0034], [0042]: the electrical switch assembly 100 contains an antenna 305 to receive wireless signals 135 from wireless devices 140), 
process the audio signal (¶[0034]: the wireless signals 135) in association with a disc jockey (DJ) effect (¶[0044]-[0047]: audio adjustment imposed on the playback audio), based on a user input from the at least one audio playback adjustment device (¶[0044]-[0047]: audio playback is modified based on the input from region 240d), 
control the speaker (FIG. 2: speaker 205) to output the processed audio signal (¶[0044]-[0047]: the playback audio is reproduced with its desired modification from the user input); however, O’Keefe does not teach a lighting unit comprising a plurality of lights, modifying the audio signal based on a clockwise or counterclockwise rotation input received through at least one wheel device, and controlling the lighting unit to adjust at least one of color or brightness of light emitted from at least one of the plurality of lights of the lighting unit based on the processed audio signal.
Park teaches an audio reproduction device (¶[0027]: the portable terminal illustrated on FIG. 1) comprising: 
a user interface (¶[0029]: GUI 116) comprising at least one wheel device (¶[0048]: the input unit 218) rotatable clockwise or counterclockwise (¶[0029], [0048]: the disc form generated on GUI 116 is rotatable in a clockwise or counterclockwise direction); and
a processor (FIG. 2: controller 200) configured to process an audio signal (¶[0039], [0047]: the music file signals) in association with a DJ effect (¶[0029], [0048]: the preset sound effects such as scratch), based on a clockwise or counterclockwise rotation input (¶[0029], [0048]: the user’s touch input) received through the at least one wheel device (¶[0029], [0048]: the controller 200 processes the music file signals based on the user’s touch input (i.e., rotating the disc form generated in GUI 116) to generate preset sound effects such as scratch); however, Park does not teach a lighting unit comprising a plurality of lights, and controlling the lighting unit to adjust at least one of color or brightness of light emitted from at least one of the plurality of lights of the lighting unit based on the processed audio signal.
Nieuwlands teaches an audio reproduction device (FIG. 2: device 200) comprising: 
a lighting unit (¶[0031]: ambient lighting elements 250 and 260) comprising a plurality of lights (¶[0031]: ambient lighting elements 250 and 260 comprise a plurality of lights), and 
a processor (FIG. 2: processor 210) configured to control the lighting unit (¶[0031]: the processor 210 controls one or more of the ambient lighting elements 250, 260) to adjust at least one of color or brightness of light emitted from at least one of the plurality of lights of the lighting unit (¶[0031]: ambient lighting elements 250 and 260) based on the processed audio signal (¶[0009], [0021]: the audio content may be processed to produce the audio-based ambient lighting data which adjusts dynamics of a color point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe to include modifying the audio signal based on a clockwise or counterclockwise rotation input received through at least one wheel device, as taught by Park. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe to include a lighting unit comprising a plurality of lights, and controlling the lighting unit to adjust at least one of color or brightness of light emitted from at least one of the plurality of lights of the lighting unit based on the processed audio signal, as taught by Nieuwlands.
One of ordinary skill would have been motivated to include modifying the audio signal based on a clockwise or counterclockwise rotation input received through at least one wheel device, as taught by Park, to provide DJ functions in smaller, more compact, and convenient to carry devices (¶[0010]). And, one of ordinary skill would have been motivated to include a lighting unit comprising a plurality of lights, and controlling the lighting unit to adjust at least one of color or brightness of light emitted from at least one of the plurality of lights of the lighting unit based on the processed audio signal, as taught by Nieuwlands, to provide dimensional immersion in an ambient lighting experience (¶[0005]).

Regarding claim 2, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1.  
O’Keefe further teaches wherein the processor (FIG. 3: processor 308) processes the audio signal (¶[0044]-[0047]: the modification of audio playback based on the input from region 240d) based on function information (¶[0044]-[0047] the output of speaker 205 will change based on the user’s input according to region 240d) comprising at least one of the DJ effect setting information (¶[0044]-[0047] the setting associated with the user’s input on region 240d enables volume modification).

Claims 10-11 and 14 are rejected for similar reasons as claims 1-2 since the audio reproduction device taught by O’Keefe in view of Park and Nieuwlands performs the claimed method stored in a non-transitory computer-readable recording medium. 

Regarding claim 15, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1. 
Park further teaches a memory (¶[0074]: memory components) storing information of an operation mode (¶[0050], [0074]: the memory components store information of the music reproducing mode), wherein the processor (FIG. 2: controller 200) processes the audio signal (¶[0039], [0047]: the music file signals) in association with the DJ effect (¶[0029], [0048]: the preset sound effects such as scratch) based on the information of the operation mode (¶[0050]: the music reproducing mode) stored in the memory (¶[0029], [0048]-[0071]: the controller 200 processes the music file signals based on information from the music reproducing mode).

Regarding claim 16, O”Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1. 
The combination of O’Keefe, Park, and Nieuwlands teaches wherein the processor processes the audio signal in association with the DJ effect independently from controlling of the lighting unit to adjust the at least one of color or brightness of light emitted from the at least one of the plurality of lights of the lighting unit. The processing of the audio signal in association with the DJ effect, taught by O’Keefe and Park, must occur prior to the control of the lighting unit since the control of the lighting unit is based on the processed audio signal, as taught by Nieuwlands.  

Claims 17-18 are rejected for similar reasons as claims 15-16 since the audio reproduction device taught by O’Keefe in view of Park and Nieuwlands performs the claimed method.

Claims 3, 5-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Park, Nieuwlands, and Reich (US 2003/0048912).

Regarding claim 3, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination of O’Keefe, Park, and Nieuwlands is silent to wherein the plurality of lights of the lighting unit comprise: a first light configured to fill a unit surface of the speaker; and a second light arranged on a contour portion of the unit surface of the speaker.
Reich teaches an audio reproduction device (Fig. 1: apparatus 10) comprising: 
a plurality of lights (Fig. 1: light source 208) comprising: 
a first light (Fig. 2: the LEDs in the inner portion of the apparatus 100) configured to fill a unit surface of the speaker (Fig. 2: the LEDs are arranged in the inner surface of the apparatus 100); and 
a second light (Fig. 2: the LEDs on the perimeter of the apparatus 100) arranged on a contour portion of the unit surface of the speaker (Fig. 2: the LEDs arranged on the perimeter of the apparatus 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe in view of Park and Nieuwlands to include wherein the plurality of lights of the lighting unit comprise: a first light configured to fill a unit surface of the speaker; and a second light arranged on a contour portion of the unit surface of the speaker, as taught by Reich.
One of ordinary skill would have been motivated to include this modification to integrate entertainment lighting and source reinforcement in a cost effective manner (¶[0012]).

Regarding claim 5, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination of O’Keefe, Park, and Nieuwlands is silent to wherein the processor is further configured to control the lighting unit so that the light emitted from at least one of the plurality of lights is based on the DJ effect providing the sound presentation with respect to the audio signal.
Reich teaches a processor (Fig. 3: control device 204) is configured to control the lighting unit (Fig. 1: light source 208) so that the light emitted from at least one of the plurality of lights (Fig. 2: the LEDs of the apparatus 100) is based on the DJ effect (¶[0030]: the frequency and amplitude of the audio signal) providing the sound presentation with respect to the audio signal (¶[0030]: the control device 200 uses the frequency and amplitude information to control the light source 208).
Provided that O’Keefe and Park teaches a user interface that enables the user to modify an output audio signal using a DJ effect, the combination of O’Keefe, Park, and Reich teaches wherein the processor is further configured to control the lighting unit so that the light emitted from at least one of the plurality of lights is based on the DJ effect providing the sound presentation with respect to the audio signal since the lighting unit would be controlled by a DJ effect (taught by Reich) which includes the modifications to the audio signal from the DJ effect input by the user, as taught by O’Keefe and Park. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe in view of Park and Nieuwlands to include wherein the processor is further configured to control the lighting unit so that the light emitted from at least one of the plurality of lights is based on the DJ effect providing the sound presentation with respect to the audio signal, as taught by Reich.
One of ordinary skill would have been motivated to include this modification to integrate entertainment lighting and source reinforcement in a cost effective manner (¶[0012]).

Regarding claim 6, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1. 
As set forth in the rejection of claim 1, Park teaches at least one wheel device that may be rotated to control the application of a DJ effect on a playback audio signal; however, the combination of O’Keefe, Park, and Nieuwlands is silent to wherein the processor is further configured to change a lighting effect category based on a user input received through the at least one wheel device.
Reich teaches wherein the processor (Fig. 3: control device 204) is further configured to change a lighting effect category (¶[0033]: the color of the light sources) based on characteristics of the audio signal (¶[0033]: the color of the light sources may be categorized based on the frequency of the audio signal).
Provided that Park teaches a wheel device that enables the user to modify the characteristics of the audio signal, the combination of the Park and Reich teaches wherein the processor is further configured to change a lighting effect category based on a user input received through the at least one wheel device since the lighting effect, taught by Reich, would be categorized based on the characteristics modified by the user input using the wheel device, taught by Park. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe in view of Park and Nieuwlands to include wherein the processor is further configured to change a lighting effect category based on characteristics of the audio signal, as taught by Reich. 
One of ordinary skill would have been motivated to include this modification to integrate entertainment lighting and source reinforcement in a cost effective manner (¶[0012]).

Claim 12 is rejected for similar reasons as claim 5 since the audio reproduction device taught by O’Keefe in view of Park and Nieuwlands performs the claimed method steps.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Park, Nieuwlands, and Yoo et al. (US 2016/0073200), hereinafter referred to as Yoo.

Regarding claim 4, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1; however, O’Keefe in view of Park and Nieuwlands is silent to wherein the user interface further comprises at least one touch region inside the at least one wheel device and configured to receive an input independent of the clockwise or counterclockwise rotation input enabled through the at least one wheel device.
Yoo teaches a user interface (¶[0167], [0178]: wheel-key 420) comprising at least one touch region (¶[0168], [0181]: the power button 421 which may be a touch button) inside the at least one wheel device (¶[0180]: the power button 421 is disposed within the center of the wheel-key 420 as illustrated on FIG. 7A) and configured to receive an input (¶[0178]-[0181]: the input received via the power button 421) independent of the clockwise or counterclockwise rotation input enabled through the at least one wheel device (¶[0178]-[0181]: the power button 421 is provided independent of the rotation of the wheel-key 420 since the rotation of the wheel-key 420 does not affect the functions of the power button 421).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe in view of Park and Nieuwlands to include wherein the user interface further comprises at least one touch region inside the at least one wheel device and configured to receive an input independent of the clockwise or counterclockwise rotation input enabled through the at least one wheel device, as taught by Yoo.
One of ordinary skill would have been motivated to include this modification to multiple audio adjustment mechanisms in a single interface.

Claim 13 is rejected for similar reasons as claim 5 since the audio reproduction device taught by O’Keefe in view of Park, Nieuwlands and Yoo performs the claimed method steps.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Park, Nieuwlands, and official notice.

Regarding claim 7, O’Keefe in view of Park and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination of O’Keefe, Park, and Nieuwlands is silent to wherein the processor is further configured to select a folder based on a user input received through the at least one wheel device.
The examiner takes official notice that it is well-known and conventional in the art to select a folder based on a user input received through the at least one wheel device. For example, older generation iPods, such as the iPod nano generation 4 released on September 2008, enabled users to select folders stored within the iPod using a wheel device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  O’Keefe in view of Park and Nieuwlands to include wherein the processor is further configured to select a folder based on a user input received through the at least one wheel device, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide a simple and engaging audio adjustment mechanism to control the audio reproduction device. 

Regarding claim 8, the combination of O’Keefe, Park, and Nieuwlands teaches the audio
reproduction device of claim 1; however, the combination is silent to wherein the processor is
further configured to select a music file based on the user input received through the at least one
wheel device.
The Examiner takes official notice that it is well-known and conventional in the art to select a music file based on the user input received through the at least one wheel device. Using
the same example from the prior art rejection of claim 7, older generation iPods (e.g. iPod
Nano) allowed users to select a music file stored within the iPod using a wheel device.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the teachings of O’Keefe, Park, and Nieuwlands to
include wherein the processor is further configured to select a music file based on the user input
received through the at least one wheel device, as suggested by well-known and conventional
practices in the art.
One of ordinary skill would have been motivated to include this modification to provide
an easy to use and engaging audio adjustment mechanism to control the audio reproduction
device.

Regarding claim 9, the combination of O’Keefe, Park, Nieuwlands, and official notice
teaches the audio reproduction device of claim 8; however, O’ Keefe in view of Park and
Nieuwlands is silent to wherein the processor is further configured to receive a user input to
press a button corresponding to a search mode to search a folder.
The Examiner further teaches official notice that it is well-known and conventional in the
art to enter into a search mode to search a folder based on a user input.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the teachings of the combination to include wherein the
processor is further configured to receive a user input to press a button corresponding to a search
mode to search a folder, as suggested by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide
an efficient means of searching content.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653